EXHIBIT99.1 ORCHID ISLAND CAPITAL ANNOUNCES JANUARY 2 DECEMBER 31, 2 · January 2016 Monthly Dividend of $0.14 Per Share · Estimated Book Value Per Share at December 31, 2015 of $11.64 · Estimated 3.2% total return on equity for the quarter, or 12.7% annualized · RMBS Portfolio Characteristics as of December 31, 2015 · 1,216,243 cumulative shares repurchased through stock repurchase program Vero Beach, Fla., January 11, 2016 - Orchid Island Capital, Inc. (the “Company”) (NYSE:ORC) announced today that the Board of Directors declared a monthly cash dividend for the month of January 2016. The dividend of $0.14 per share will be paid January 29, 2016, to holders of record on January 26, 2016, with an ex-dividend date of January 22, 2016. The Company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust (“REIT”), the Company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain. The Company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that certain percentages of its taxable income is not distributed by specified dates. The Company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. As of January 11, 2016, the Company had 21,749,490 shares outstanding. At September 30, 2015, the Company had 21,892,773 shares outstanding. Estimated December 31, 2015 Book Value Per Share The Company’s estimated book value per share as of December 31, 2015 was $11.64.The Company computes book value per share by dividing total stockholders' equity by the total number of shares outstanding of the Company's common stock. At December 31, 2015, the Company's preliminary estimated total stockholders' equity was approximately $253.3 million with 21,749,490 common shares outstanding. These figures and the resulting estimated book value per share are preliminary, subject to change, and subject to review by the Company’s independent registered public accounting firm. Estimated Return on Equity The Company’s estimated total return on equity for the quarter ended December 31, 2015 was 3.2%, or 12.7% on an annualized basis. The Company calculates total return on equity as the sum of dividends declared and paid during the quarter plus changes in book value during the quarter, divided by the Company’s stockholders’ equity at the beginning of the quarter.The total return was $0.37 per share, comprised of dividends per share of $0.42 and a decrease in book value per share of $0.05 from September 30, 2015. RMBS Portfolio Characteristics Details of the RMBS portfolio as of December 31, 2015 are presented below. These figures are preliminary and subject to change and, with respect to figures that will appear in the Company’s financial statements and associated footnotes as of and for the quarter and six months ended December 31, 2015, are subject to review by the Company’s independent registered public accounting firm. · RMBS Assets by Agency · Investment Company Act of 1940 Whole Pool Test Results · Borowingsby counterparty · RMBS Risk Measures About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. has elected to be taxed as a REIT for federal income tax purposes. Forward-Looking Statements This press release contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward-looking statements are based upon Orchid Island Capital, Inc.’s present expectations, but these statements are not guaranteed to occur. Investors should not place undue reliance upon forward-looking statements. For further discussion of the factors that could affect outcomes, please refer to the “Risk Factors” section of the Company’s Form 10-K for the year ended December 31, 2015. RMBS Valuation Characteristics ($ in thousands) Percentage Weighted Realized Current Fair Current of Average Dec 2015 CPR Asset Category Face Value Price Portfolio Coupon (Reported in Jan) As of December 31, 2015 Adjustable Rate RMBS $ $ % % % 10-1 Hybrid Rate RMBS % % % Hybrid Adjustable Rate RMBS % % % 15 Year Fixed Rate RMBS % % % 20 Year Fixed Rate RMBS % % % 30 Year Fixed Rate RMBS % % % Total Fixed Rate RMBS % % % Total Pass-through RMBS % % % Interest-Only Securities % % % Inverse Interest-Only Securities % % % Structured RMBS % % % Total Mortgage Assets $ $ % % % RMBS Assets by Agency Investment Company Act of 1940 (Whole Pool) Test ($ in thousands) ($ in thousands) Percentage Percentage Fair of Fair of Asset Category Value Portfolio Asset Category Value Portfolio As of December 31, 2015 As of December 31, 2015 Fannie Mae $ % Whole Pool Assets $ % Freddie Mac % Non Whole Pool Assets % Ginnie Mae % Total Mortgage Assets $ % Total Mortgage Assets $ % Borrowings By Counterparty ($ in thousands) Weighted % of Average Total Total Maturity Longest As of December 31, 2015 Borrowings Debt in Days Maturity Citigroup Global Markets Inc $ % 14 2/12/2016 Federal Home Loan Bank of Cincinnati % 23 1/23/2016 South Street Securities, LLC % 28 1/28/2016 Wells Fargo Bank, N.A. % 11 1/13/2016 Cantor Fitzgerald & Co % 20 1/27/2016 ED&F Man Capital Markets Inc % 19 1/25/2016 ICBC Financial Services LLC % 12 1/12/2016 Mizuho Securities USA, Inc % 13 1/25/2016 KGS-Alpha Capital Markets, L.P % 13 1/22/2016 Mitsubishi UFJ Securities (USA), Inc % 18 1/29/2016 J.P. Morgan Securities LLC % 14 2/2/2016 Daiwa Securities America Inc. % 9 1/11/2016 RBC Capital Markets, LLC % 13 1/22/2016 Natixis, New York Branch % 10 1/22/2016 Guggenheim Securities, LLC % 17 1/29/2016 Merrill Lynch, Pierce, Fenner & Smith Inc % 15 1/15/2016 Nomura Securities International, Inc. % 13 1/13/2016 Suntrust Robinson Humphrey, Inc % 15 1/15/2016 Total Borrowings $ % 16 2/12/2016 RMBS Risk Measures ($ in thousands) Mortgage Assets Weighted Average Weighted Weighted Modeled Modeled Months Average Average Interest Interest To Next Lifetime Periodic Rate Rate Fair Coupon Reset Cap Cap Per Year Sensitivity Sensitivity Asset Category Value (if applicable) (if applicable) (if applicable) (-50 BPS)(1) (+50 BPS)(1) As of December 31, 2015 Adjustable Rate RMBS $ 4 % % $ 18 $ ) Hybrid Adjustable Rate RMBS 85 % % ) Total Fixed Rate RMBS n/a n/a n/a ) Total Pass-through RMBS n/a n/a n/a ) Interest-Only Securities n/a n/a n/a ) Inverse Interest-Only Securities 1 % n/a ) Structured RMBS n/a n/a n/a ) Total Mortgage Assets $ n/a n/a n/a $ $ ) Funding Hedges Modeled Modeled Interest Interest Average Hedge Rate Rate Notional Period Sensitivity Sensitivity Balance(2) End Date (-50 BPS)(1) (+50 BPS)(1) Eurodollar Futures Contracts - Short Positions $ Mar-2019 $ ) $ Treasury Futures Contracts - Short Positions Mar-2026 ) Receiver Swaption May-2021 ) Grand Total $ $ ) Modeled results from Citigroup Global Markets, Inc. Yield Book. Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR Option-Adjusted Spreads. These results are for illustrative purposes only and actual results may differ materially. Treasury futures contracts were valued at 125.91 at December 31, 2015.The nominal value of the short position was $232.93 million. Contact: Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400
